DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7, 8, 11-12, 16-18, 36-38, and 41 have been cancelled. 
Claims 1, 13-14, 32, 39 and 42 have been amended. 
Claims 1-2, 4-6, 13, 22, 25, 27, 30, 32, 34-35, 39 and 43 are currently pending and will be examined on the merits.  
Rejections Withdrawn
Applicant’s arguments, see page , filed 02/09/2022, with respect to claims 1, 2, 4, 7, 8, 11, 12, 22, 27, 32, 37 and 39 have been fully considered and are persuasive.  The 35 USC § 102 rejection of 11/15/2021 has been withdrawn. 
Applicant’s arguments, see pages 7-8, filed 02/09/2022, with respect to claims 1, 2, 4-7, 11, 12, 22, 25, 27, 32, 34, 35, 36, 37 and 38 have been fully considered and are persuasive.  The 35 USC § 103 rejection of 11/15/2021 has been withdrawn. 
Applicant’s arguments, see pages 8-9, filed 02/09/2022, with respect to 1, 2, 4-8, 11-13, 22, 25, 27, 30, 32, 34-39 and 43 have been fully considered and are persuasive.  The 35 USC § 103 rejection of 11/15/2021 has been withdrawn. 
Applicant’s arguments, see pages 8-9, filed 02/09/2022, with respect to 1, 2, 4-8, 11, 12, 14, 16-18, 22, 25, 27, 30, 32, 34, 35-38 and 41-43 have been fully considered and are persuasive.  The 35 USC § 103 rejection of 11/15/2021 has been withdrawn. 


New Rejections Necessitated by Claim Amendments

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation "the pharmaceutical composition of claim 38" in the body of the claim.  Claim 38 has been cancelled.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "the pharmaceutical composition of claim 41" in the body of the claim.  Claim .  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of compact prosecution, the examiner will interpret claims 39 and 41 as being directly dependent on independent claim 30.  





New Rejections Necessitated by Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 13, 22, 25, 27, 30, 32, 34-35, 39 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (Smith, et al., US 2008/0219971 A1; Published 09/11/2008, of record), Smith (2010) (Smith, et al., US 2010/0285036 A1; Published 11/11/2010, of record) and Hornig (Hornig, et al., Experimental Dermatology 2016 Vol. 25, pp 831-838, of record).
	Regarding claims 1, 7, 8, 11, 12, 32, 36, 37 and 38, Smith teaches compositions and methods for the treatment of cancer comprising administering anti-CD100 antibodies, wherein said methods comprise administering antibodies have that have CD100 (same as SEMA4D) blocking activity in combination with administering with small molecule histone deacetylase inhibitors (HDACi) such as the hydroxamic acid suberanilohydroxamic acid (Vorinostat) (Smith, ¶ 0278).  Regarding claims 2 and 4, Smith discloses that the anti-CD100 antibodies disclosed were able to block CD100 from binding to its receptor, Plexin B1 (Smith, ¶ 0376).  Regarding claims 22 and 25, Smith discloses that the anti-CD100 antibodies are useful for the treatment of squamous cell carcinomas, basal cell carcinomas, melanomas (Smith, ¶ 0263), prostate cancer, breast cancer, lung cancer (Smith, ¶ 0264) and head and neck cancer (Smith, ¶ 0372).  Regarding claims 22 and 27, Smith discloses that the anti-CD100 antibodies can be used in a method of treating non-Hodgkin lymphoma, chronic lymphocytic leukemia, multiple myeloma and acute lymphocytic leukemia (acute myeloid leukemia).  (Smith, Claim 76).  
	Smith does not teach that the SEMA4D antibody is administered along with the drug Entinostat.  Smith does not teach that the anti-CD100 antibody comprises a VH comprising CDRs of SEQ ID NOs: 2, 3 and 4.  Smith does not teach that the anti-CD100 antibody comprises a VL comprising CDRs of SEQ ID NOs: 6, 7 and 8.  Smith does not teach that VH and VL comprise, respectively, SEQ ID NO: 9 and SEQ ID NO: 10 or SEQ ID NO: 1 and SEQ ID NO: 5. 
Hornig teaches of clinical trials wherein Vorinostat (taught by Smith; (Smith, ¶ 0278)) and Entinostat were evaluated for safety and efficacy in treating melanomas (one of the claimed cancers).  Horning teaches that none of the patients given Vorinostat displayed a confirmed response to the drug, however 61% showed a stable disease (Hornig, p 835, ¶ 5).  Hornig also teaches that Vorinostat was associated with a significant portion of severe side effects including fatigue, nausea, lymphopenia and hyperglycemia (Hornig, p 836, ¶ 2).  Hornig teaches that Entinostat produced a response rate between 21%-29%, that toxicity was mild to moderate and no treatment-related severe adverse events occurred (Hornig, p 836, ¶ 3).  
A fused CDR search was performed for SEQ ID NOs: 2, 3 and 4 and it was found that the instant VH CDRs are the same as the CDRs of the anti-CD100 antibody VH domain taught by Smith (2010):

    PNG
    media_image1.png
    381
    1067
    media_image1.png
    Greyscale

A fused CDR search was performed for SEQ ID NOs: 6, 7 and 8 and it was found that the instant VL CDRs are the same as the CDRs of the anti-CD100 antibody VL domain taught by Smith (2010):

    PNG
    media_image2.png
    398
    1132
    media_image2.png
    Greyscale

	A search for instant SEQ ID NO: 9 was performed and it was found that the instant SEQ ID NO: 9 is a 100% match for SEQ ID NO: 10 of Smith (2010), a VH domain of an anti-CD100 antibody (Smith (2010), ¶ 0016).

    PNG
    media_image3.png
    533
    988
    media_image3.png
    Greyscale


A search for instant SEQ ID NO: 10 was performed and it was found that the instant SEQ ID NO: 10 is a 100% match for SEQ ID NO: 18 of Smith (2010), a VL domain of an anti-CD100 antibody (Smith (2010), ¶ 0017).

    PNG
    media_image4.png
    518
    991
    media_image4.png
    Greyscale

	

    PNG
    media_image5.png
    509
    992
    media_image5.png
    Greyscale


A search for instant SEQ ID NO: 1 was performed and it was found that the instant SEQ ID NO: 1 is a 100% match for SEQ ID NO: 9 of Smith (2010), a VH domain of an anti-CD100 antibody (Smith (2010), ¶ 0016).

    PNG
    media_image6.png
    510
    995
    media_image6.png
    Greyscale

	Additionally, Smith (2010) teaches that the sequences above are of mAb2503, a humanized version of mAb67 (the murine antibody used by Smith (Smith, ¶ 0027)), which has demonstrated improved affinity to human CD100 when compared to mAb67 (Smith (2010), ¶ 0012).
It would be prima facie obvious to one of ordinary skill in the art to substitute the anti-CD100 antibody of Smith (2008) in the method of treating cancer comprised of administering an anti-CD100 antibody and a histone deacetylase inhibitor with the anti-CD100 antibody of Smith et al. (2010).  The net result of this incorporation would be that the anti-CD100 antibody that is administered with the histone deacetylase inhibitor comprises a VH sequence of instant SEQ ID NO: 9 or instant SEQ ID NO: 1, a VL sequence comprising instant SEQ ID NO: 10 or instant SEQ ID NO: 5, VH CDRs comprising instant SEQ ID NOs: 2, 3 and 4 and VL CDRs comprising instant SEQ ID NOs: 6, 7 and 8.  The motivation behind this substitution would be to develop an art equivalent method with a well-characterized anti-CD100 antibody for the treatment of cancer.  One of ordinary skill in the art would have a reasonable expectation of success making such a combination because Smith (2010) has already demonstrated that anti-CD100 antibodies comprising these sequences bind CD100, the antibody is humanized and the antibody has a greater affinity for human CD100 than its murine counterpart.  This fully satisfies the limitations of claims 5, 6, 34 and 35.	
It would be prima facie obvious to one of ordinary skill in the art to substitute the Vorinostat taught by Smith with the Entinostat taught by Hornig.  The net result of this substitution would be a combination therapy wherein an anti-CD100 antibody comprising the sequences taught by Smith (2010) is administered to a patient along with Entinostat.  The motivation behind this combination is to treat melanomas in a safer and more efficacious manner.  Hornig teaches that Entinostat produced both: 1) a higher treatment response rate and 2) fewer toxic side effects when compared to Vorinostat.  One of ordinary skill in the art would have a reasonable expectation of success making this substitution because Hornig teaches that Entinostat is superior to Vorinostat with respect to both safety and efficacy.  This fully satisfies the limitations of claims 1, 13, 30, 32, 34-35 and 43.
Response to Arguments
Applicant argues that the combination of Smith, Smith (2010) and Horning should be withdrawn based on unexpected, synergistic results.  Applicant cites Example 1 of the instant specification as well as Figures 2A, 2B and 3 A-D to demonstrate unexpected, synergistic results.  It is true that unexpected, synergistic results can overcome a prima facie case of obviousness (see MPEP § 726.02(a)).  However, objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (see MPEP § 716.02(d)).  In the instant case, all of the evidence cited to support applicant’s claim of nonobviousness utilized the anti-CD100 antibody Mab67 and treated colon cancer.  However, the instant claims are directed towards any anti-CD100 antibody being administered in claimed method.  Furthermore, the instant claims are directed at treating a wide variety of both hematological and solid cancers.  No evidence is currently on the record that would support a case of nonobviousness if the anti-CD100 antibody administered is not Mab67 and/or the cancer being treated is not colon cancer.  Hence, the evidence used to support Applicant’s case of nonobviousness is not commensurate in scope with the claims it is offered to support.  

Claims 1-2, 4-6, 13, 14, 22, 25, 27, 30, 32, 34-35, 39 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (Smith, et al., US 2008/0219971 A1; Published 09/11/2008, of record), Smith (2010) (Smith, et al., US 2010/0285036 A1; Published 11/11/2010, of record) and Hornig (Hornig, et al., Experimental Dermatology 2016 Vol. 25, pp 831-838, of record) as applied to claims 1-2, 4-6, 13,  22, 25, 27, 30, 32, 34-35, 39 and 43 above and in further view of Craddock (Craddock, et al., Blood 2016 Vol. 128, Issue 22 p 1065, of record).
	The teachings of Smith, Smith (2010) and Horning are discussed above.  
	The combined teachings of Smith, Smith (2010) and Horning do not teach that the epigenetic modulating agent comprises a DNA methyltransferase inhibitor (DNMTi) that is azacytidine.  
	Craddock teaches of a study wherein acute myeloid leukemia (AML; one of the claimed cancers) patients were treated with azacytidine alone or azacytidine in combination with Vorinostat (Craddock, p 1064, ¶ 1).  Craddock teaches that co-administration of Vorinostat did not increase either the major response rate at 6 months or the overall survivability at 1 year when compared to monotherapy with azacytidine (Craddock, p 1064, ¶ 3). 
	It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of Smith, Smith (2010) and Horning with the teachings of Craddock.  The net result of this substitution would be a combination therapy wherein an anti-CD100 antibody comprising the sequences taught by Smith (2010) is administered to a patient along with azacytidine.  The motivation behind this combination is to treat AML.  Craddock teaches that co-administration of Vorinostat with azacytidine produced no clinically significant effect when compared to administration of azacytidine alone.  One of ordinary skill in the art would reasonably deduce that the anti-cancer effects observed in the trial were due primarily to the azacytidine and not the Vorinostat.  One of ordinary skill in the art would have a reasonable expectation of success making this substitution because Craddock teaches that azacytidine alone produces similar clinical benefits when compared to the combination of azacytidine and Vorinostat.  This fully satisfies the limitations of claims 14 and 42.  
Response to Arguments
Applicant argues that the combination of Smith, Smith (2010) and Craddock should be withdrawn based on two arguments: 1) unexpected, synergistic results and 2) that the results reported by Craddock and Horning clearly indicated that it is not possible to predict with any certainty whether any combination of anti-cancer agents will be effective and sheds no light on whether the combination of an anti-CD100 Mab with another anti-cancer agent would be effective.  
Regarding argument 1, Applicant cites Example 3 of the instant specification to demonstrate unexpected, synergistic results.  It is true that unexpected, synergistic results can overcome a prima facie case of obviousness (see MPEP § 726.02(a)).  However, objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (see MPEP § 716.02(d)).  In the instant case, all of the evidence cited to support applicant’s claim of nonobviousness utilized the anti-CD100 antibody Mab67 and treated colon cancer.  However, the instant claims are directed towards any anti-CD100 antibody being administered in claimed method.  Furthermore, the instant claims are directed at treating a wide variety of both hematological and solid cancers.  No evidence is currently on the record that would support a case of nonobviousness if the anti-CD100 antibody administered is not Mab67 and/or the cancer being treated is not colon cancer.  Hence, the evidence used to support Applicant’s case of nonobviousness is not commensurate in scope with the claims it is offered to support.  
Regarding argument 2, examiner points out that the standard for obviousness is not whether it is possible to predict with any certainty whether a combination of treatments for cancer will work or not, but rather the standard is whether someone of ordinary skill in the art would consider making such a combination obvious.  In the instant case, both azacytidine and the anti-CD100 antibody both showed effectiveness against AML individually.  MPEP § 2144.06(I) states "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."  In the instant case, both the anti-CD100 antibody and the azacytidine were taught to be effective against AML individually in the prior art.  As stated in MPEP § 2144.06(I), making such a combination is prima facie obvious.


Conclusion
Claims 1-2, 4-6, 13, 14, 22, 25, 27, 30, 32, 34-35, 39 and 43 are rejected.
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643             

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643